Title: To Alexander Hamilton from Thomas Parker, 24[—25] October 1799
From: Parker, Thomas
To: Hamilton, Alexander


          
            (Duplicate)
            Sir,
            Camp near Harpers ferry 24th Octr 1799
          
          In Concequence of the arrangements that I had previously made I arrived here the on the 22nd Instant & proceeded Immediately to Cuting timber for Huting the Troops
          on making an estimate of the Timber & Boards or plank that will be necessary for Covering the three Regiments, I find It will be Utterly Impracticable to procure a Sufficiency as the waters are too Low to procure it from the Upper Country & It Cannot be furnished in the neighbourhood. Indeed I doubt much whether a Sufficiency of plank for my Regiment only Can be obtained by the first of December
          under these Circumstances I have thought it prudent to Submit to you whether It woud not be proper to order the 9th & 10 Regiments to be provided for where they Can be better Accomodated on I am clearly Convinced that the Troops must lie in their Tents the Greater part of the winter If they are ordered to this place
          I am Informed that there are Barracks Sufficient for Two or Three Regiments at Carlisle & that this place is in the midst of a plentifull Country
          Mr Mackie the public Agent at Harpers ferry has used every exertion In his power to Accomodate the Troops, he perfectly Coincides in Opinion with me & will write to you on the Subject
          With the Highest Respect I have the honor to be Sir your Obedt Sert
          
            Thomas Parker
          
          
            PS. 25th Octr Since writeing the foregoing I have Received yours of the 12th & 15 Instant. I am sorry that they did not arrive at an earlier period as I had proceeded too far in Cutting Logs to adopt your plan so fully as I Coud have wished
            I have Cut the logs for 16 feet Square houses to be Built in Two Rows & proposed to put 12 men in a Hut with a non Comsd offr for the purpose of preserving good order & Decency in the messes every day Convinces me more & more of the Impractibility of Accomodating all the Troops at this place &  I hope my letter will Reach you in time to enable you to make other arrangements. I Shall however Still use every effort in my power to provide the necessary materials.
          
        